Judgment unanimously reversed, on the law, and indictment dismissed. Memorandum: Defendant and codefendant Debra Jean Lockhart were convicted, upon their pleas of guilty, of grand larceny in the third degree (Penal Law, § 155.30). They had been arrested and charged with burglary in the third degree and grand larceny in the third degree on October 6, 1973, and arraigned on October 7, 1973. Following a preliminary hearing on October 15, 1973, the matter was referred to the Monroe County Grand Jury which handed down an indictment against both defendants on April 26, 1974—six months and 20 days after commencement of the criminal action. On May 23, 1974, the defendants moved to dismiss the indictment pursuant to CPL 30.30 and 210.20 on the ground that they had been denied a speedy trial. The motion was denied on June 6, 1974 and defendants pleaded guilty on July 2, 1974. Because more than six months had elapsed between the commencement of the action and the indictment, *1179the motion should have been granted. (See People v Washington, 43 NY2d 772.) We commend the District Attorney’s fairness in conceding that the delay was not attributable to the defendants and that there were no exceptional circumstances which would excuse the delay. The convictions should be reversed and the indictment dismissed. (Appeal from judgment of Monroe County Court—grand larceny, third degree.) Present—Marsh, P. J., Moule, Simons, Hancock, Jr. and Witmer, JJ.